                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    MONTLAKE COMMUNITY CLUB, et al.,                    CASE NO. C17-1780-JCC
10                           Plaintiffs,                  MINUTE ORDER
11            v.

12    DANIEL L. MATHIS, et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulation to allow Plaintiffs to file an
18   amended supplemental complaint (Dkt. No. 41). Having reviewed the stipulation, the Court finds
19   good cause to allow Plaintiffs to file the proposed amended supplemental complaint. (Dkt. No.
20   41-1.) Plaintiffs’ amended supplemental complaint shall be deemed to have been filed on the
21   date this order is entered. Defendants’ prior answers are deemed a sufficient response to the
22   amended supplemental complaint.
23          DATED this 21st day of February 2019.
24                                                          William M. McCool
                                                            Clerk of Court
25

26                                                          s/Tomas Hernandez
                                                            Deputy Clerk

     MINUTE ORDER
     C17-1780-JCC
     PAGE - 1
